Filed 1/30/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 3







City of Fargo, 		Plaintiff and Appellee



v.



Robert E. Salsman, 		Defendant and Appellant







No. 20000205







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Georgia Dawson, Judge.



AFFIRMED.



Per Curiam.



Robert E. Salsman, pro se, P.O. Box 1593, Fargo, N.D. 58107, defendant and appellant.



Timothy M. O’Keeffe, City Prosecutor, P.O. Box 1897, Fargo, N.D. 58107-

1897, for plaintiff and appellee.

City of Fargo v. Salsman

No. 20000205



Per Curiam.

[¶1]	Robert E. Salsman appeals from a judgment of conviction for accumulating junk on his property in violation of Fargo Municipal Code § 13-0903(A).  We affirm under Rule 35.1(a)(2), N.D.R.App.P.

[¶2] 	Gerald W. VandeWalle, C.J.

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom